Dear Ms. Malone:
This office is in receipt of your recent opinion request in which you present the following issue for our review:
     Under Act 780 of 1995, LSA-R.S. 26:583(A), when a portion of a dry ward merges with an election district in which the sale of alcoholic beverages is permitted, does that portion of the dry ward take on the legal characteristics of the election district?
Your question presupposes that a "district" corresponds geographically to a "ward" for purposes of local option election held under LSA-R.S. 26:582. We have addressed this issue in Attorney General Opinion 94-344, a copy of which is enclosed.
We hope the foregoing is responsive to your request.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: June 18, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL